Citation Nr: 1431875	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  10-36 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date prior to September 22, 2008 for grant of service connection for lumbar spine disability. 

2.  Entitlement to an effective date prior to September 22, 2008 for grant of service connection for neurologic involvement in left lower extremity as secondary to lumbar spine disability.

3.  Entitlement to service connection for oropharyngeal cancer. 

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for psychiatric disorder, other than PTSD. 

6.  Entitlement to service connection for hypertension. 

7.  Entitlement to an initial evaluation in excess of 10 percent for lumbar spine disability. 

8.  Entitlement to an initial evaluation in excess of 10 percent for neurologic involvement in left lower extremity as secondary to lumbar spine disability.

9.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	. Kathy Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty from August 27, 1976 to October 4, 1976. 

These matters come on appeal before the Board of Veterans' Appeals (Board) from multiple decisions by the Department of Veterans Affairs, Regional Office, located in Winston-Salem, North Carolina (RO).  

The record reflects that the Veteran's claims folder was lost or mislaid and attempts to rebuild it were initiated in January 1999.  The Board observes that entitlement to service connection for psychiatric disorder was previously denied by the RO in a January 2000 rating decision, and petitions to reopen his previously denied claim for psychiatric disorder were denied in April 2003 and April 2006 ratings decision.  The Veteran did not appeal these decisions.  The Veteran submitted copies of additional service personnel records in February 2007, and his service treatment records were re-associated with his claims folder in 2010

Under 38 C.F.R. § 3.156(c)(1) (2012), "at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Such records include, but are not limited to: (i) Service records that are related to a claimed in-service event, injury or disease..."  The Board finds that the service personnel and medical treatment records subsequently associated with the claims folder are clearly relevant and of probative value to the Veteran's claim for service connection for psychiatric disorder, as they pertain to an incident that the Veteran asserts exacerbated his current psychiatric disorder and discuss behavior issues.  

Notably, the Veteran's claim has been previously denied based on the absence of evidence that his condition was incurred in or aggravated by his period of serivce. In light of the foregoing, the Board will reconsider the claim and characterize the issue on appeal as entitlement to service connection for psychiatric disorder, other than PTSD, pursuant to 38 C.F.R. § 3.156(c).

On his February 2012 substantive appeal, VA Form -9, the Veteran indicated his desire to testify before a member of the Board during a hearing held at the Central Office, in Washington, D.C.  He subsequently withdrew his request in a December 2013 correspondence. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.

The issues of entitlement to service connection for hypertension and psychiatric disorder, other than PTSD, entitlement to increased ratings for lumbar spine disability and associated neurologic involvement in left lower extremity, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran first filed a claim for entitlement service connection for back injury in October 1976.

2.  In a final December 1976 rating decision, the RO denied service connection for a back injury.  The Veteran's service treatment records were available at that time. The Veteran was notified of the December 1976 rating action and of his appellate rights later that month, but he did not appeal that decision.  There was no evidence received within one year of that determination relevant to the claim.

3.  The Veteran sought to reopen his previously denied claim for entitlement service connection for back injury on December 18, 1998

4.  The Veteran's claims folder was lost or mislaid, and the process to rebuild the claims folder was initiated in January 1999, and his service treatment records were not re-associated with the claims folder until 2010. 

5.  The competent lay and medical evidence of record does not show findings of neurologic involvement in the left lower extremity associated with low back disability until July 19, 2005.

6.  Service connection is prohibited for a primary disability resulting from tobacco abuse, and there is no competent and credible evidence indicating that oropharyngeal cancer is otherwise shown to be due to a disease or injury in service.

7.  The medical evidence on file establishes that the Veteran does not have a diagnosis of PTSD in accordance with § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) related to an in-service stressor event.





CONCLUSIONS OF LAW

1.  The criteria for an effective date of October 5, 1976, and no earlier, for the grant of service connection for lumbar spine disability are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.156, 3.159, 3.400 (2013).

2.  The criteria for an effective date of July 19, 2005, and no earlier, for the grant of service connection for neurologic involvement in left lower extremity are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.156, 3.159, 3.400 (2013).

3.  The criteria for entitlement to service connection for oropharyngeal cancer have not been met.  38 U.S.C.A. §§ 1110, 1103, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.300, 3.303, 3.304 (2013). 

4.  The criteria for entitlement to service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 4.125 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Regarding the Veteran's earlier effective date claims, that appeal arises in part from the Veteran's disagreement with the initial effective dates assigned following a grant of service connection, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream element of an initial rating and effective date that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of NOD).

With respect to the Veteran's service connection claims, VA issued VCAA notice to the Veteran in the form of September 2009 and October 2010 letters which informed him of the evidence generally needed to support the claims of service connection.  This notice included information regarding the assignment of an initial evaluation and effective date for an award of service connection; what actions he needed to undertake; and how VA would assist him in developing his claim. 

These VCAA notices were issued to the Veteran prior to respective December 2009 and February 2011 rating decisions which denied the Veteran's claims for service connection for oropharyngeal cancer and PTSD; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, VA has secured all relevant documentation required by the VCAA or identified by the Veteran.  Both private and VA treatment records have been obtained.  The Veteran's service treatment records have been re-associated with the claims folder. 

In addition, the Veteran has been afforded VA examinations in conjuction with his PTSD claim in November 2010 and June 2012.  The VA examiners reviewed the medical evidence of record and record the findings from clinical evaluation and interview of the Veteran.  The VA examiners' opinions were rendered after a thorough review of the claims file and are supported by the evidence of record.  Therefore, the Board finds that the evidence of record is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 [affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim].

The Board notes that the RO did not schedule a VA examination for the claimed disability of oropharyngeal cancer.  However, VA and private medical records establish that the Veteran has a current diagnosis of oropharyngeal cancer, and the Veteran's contentions that tobacco use contributed to this disorder are not in dispute. Accordingly, a VA examination is not required to decide the current issue.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); Duenas v. Principi, 18 Vet. App. 512 (2004).

In May 2014, the Veteran, via his attorney, submitted additional evidence in the form of medical articles that discussed relationships between chronic pain, hypertension and mental health problems.  Notably, none of the medical articles are relevant to the matters decided below, in that the additional evidence does not pertain to the assignment of earlier effective dates or underlying disabilities, discuss the etiology of the Veteran's oropharyngeal cancer, or reflect a current diagnosis of PTSD.  No additional action in this regard is warranted.  See 38 C.F.R. § 20.1304 (2013). 

The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received. 

All identified and available relevant documentation has been secured and all relevant facts have been developed. There remains no issue as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.


Earlier Effective Date 

The assignment of effective dates of awards is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Generally, the regulation provides that the date of entitlement to an award of service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, it will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

The law provides that when service connection is granted based on a claim which had been finally denied and subsequently reopened by the submission of new and material evidence, the effective date is the date of VA receipt of the new claim, or the day entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q),(r); Sears v. Principi, 16 Vet.App. 244 (2002), aff'd 349 F3d 1225 (2003).

Any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  An award made based on relevant official service department records that existed, but had not been associated with the claims file, is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later.  38 C.F.R. § 3.156(c)(3).

The date of receipt shall be the date on which a claim, information or evidence was received at VA.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(r).  VA means all organization units of the Department of Veteran's Affairs.  38 C.F.R. § 1.9(b)(1).

In this case, the Veteran seeks effective dates prior to September 22, 2008 for grant of service connection for lumbar spine disability and associated neurologic involvement in the left lower extremity.  He contends that effective dates from the date following his separation from service in October 1976 should be assigned.  

Evidence of record shows that shortly after his separation from service in October 1976, the RO received the Veteran's original claim for entitlement to service connection for low back injury, but denied his claim in a December 1976 rating decision.  The RO informed the Veteran that his claim had been denied in a later December 1976 letter.  In the letter, the RO advised the Veteran that his claim had been denied because his service treatment records failed to include evidence of a back injury during his period of service.  The Veteran was also advised of his right to appeal the decision, but he did not file a notice of disagreement to the December 1976 rating decision. 

The records does not contain any evidence relevant to the Veteran's low back injury claim, or indicative of a formal or informal, in the one year following the RO's December 1976 denial of his claim.  

On December 18, 1998, VA received the Veteran's application to reopen his previously denied claim for entitlement to service connection for back injury.  The record reflects that the Veteran's claims folder was considered lost or mislaid, and efforts were initiated to rebuild the claims folder in January 1999.  A November 1999 administrative decision provided a formal finding of unavailability of service treatment records and conclusion that any further efforts to obtain the needed records would be futile.  The RO declined to reopen the Veteran's previously denied claim for low back injury in a January 2000 rating decision, and again in an April 2003 and an April 2006 rating decisions.  In each of these rating decisions, it was noted that the Veteran's service treatment records were unavailable for review.  

The Veteran perfected an appeal as to the RO's April 2006 denial of his petition to reopen his previously denied claim, but he subsequently withdrew his appeal in a November 2008 correspondence.  In a January 2009 letter, the Veteran was notified by VA that his November 2008 correspondence was accepted as a withdrawal of his appeal. 

The Veteran again sought to reopen his previously denied claim for service connection for low back injury on September 22, 2008, and his claim was continuously adjudicated thereafter.  In its July 2010 rating decision, the RO reviewed the Veteran's service connection claim, and based on the service treatment records that had been re-associated with the claims folder in 2010, granted the underlying claim, in part, on those service treatment records.  The RO's July 2010 rating decision awarded service connection for lumbar spine disability and associated neurologic involvement in the left lower extremity, and assigned each a 10 percent evaluation, effective from September 22, 2008.  

Initially, the Board notes that the record does not contain any communication from the Veteran after the RO's final December 1976 rating decision and prior to his December 18, 1998 application to reopen, in which the Veteran expressed the intent to reopen his previously denied claim of service connection for low back injury.  As such, there is no pending claim, formal or informal, before December 18, 1998 to reopen the previously denied claim for service connection for low back injury.  38 C.F.R. §§ 3.155, 3.160(c).  

The Board has considered the Veteran's contention that he did not receive the December 1976 rating decision and accompanying notice letter informing him of his appellate rights.  However, the record reflects that the Veteran was notified of the December 1976 rating decision by letter that same month.  The Board notes that the letter was sent to the Veteran's known address of record at that time and was not returned as undeliverable.  As such, the regularity of the mail is presumed.  See, generally, Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1991), quoting United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926) (noting that there is a presumption of regularity in the law that supports "'the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties.'").  There is no evidence, except for the Veteran's mere allegation, to support a finding that the RO did not properly mail notice of the decision.  Therefore, the Board finds that there is insufficient evidence to rebut the presumption of regularity.  Accordingly, applying the presumption to the instant case, the Board must conclude that the December 1976 notice letter was properly mailed to the Veteran.  As the Veteran is presumed to have received notice of the December 1976 denial, but did not initiate an appeal, that decision is final as to the evidence then of record.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302(a), 20.1103.

Based, in part, on the evidence contained in the Veteran's service treatment records, the RO, in its July 2010 rating decision, awarded service connection for lumbar spine disability and associated neurologic involvement in the left lower extremity.  An award made based on service treatment records received subsequent to a final rating decision is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later.  38 C.F.R. § 3.156(c)(3).  

Lumbar Spine

In regard to the lumbar spine, the outcome of this case is controlled by 38 C.F.R. § 3.156.  The Veteran's original claim for compensation was received in 1976, within one year of date of separation from service.  The claim was initially denied because claimed events were not shown (not shown by the evidence of record).  Thereafter, the service records were misplaced and then re-associated with the file.  

Based upon additional post-service medical opinions and a re-review of the service records, service connection for a back disorder was granted.  It is clear from the grant of service connection that the AOJ now accepted that in-service events did happen.  Since the grant of service connection was granted in whole or in part based upon the re-association of the service records, it was required that the initial decision be reconsidered.  Based upon the facts of the case, the effective date is controlled by the date of the original claim for compensation.  38 C.F.R. §§ 3.400, 3.156(c)(1)(i), 3.156(c)(3).

Neurologic Impairment

In this regard, The Veteran's VA treatment records have consistently reflected his reports of chronic low back problems since his period of service.  However, the Board notes that a review of the Veteran's post-service treatment records do not show complaints of neurologic involvement in the left lower extremity associated with the lumbar spine disability until July 19, 2005.  A July 5, 2005 VA physical medicine rehab consult note shows that the Veteran primarily presented with complaints of neck and left shoulder problems, but the VA consultation report also noted the Veteran's complained of chronic low back pain since his period of service.  Neuromusclar examination revealed findings of normal reflexes and muscle strength, but there was evidence of decreased sensation in the left lower extremity.  Previous VA treatment records do not show complaints of neurologic involvement in the left lower extremity.  Notably, a December 2004 VA treatment record shows findings from the neurologic exam were normal, and during an August 2003 VA treatment session for back problems, the Veteran specifically denied any symptoms of radiating pain, numbness, parasthesias or weakness in his lower extremities.  

The medical evidence of record does not demonstrate findings of neurologic involvement in the left lower extremity associated with lumbar spine disability until July 19, 2005, which is the date that entitlement arose.  Even with consideration of section 3.156(c ), nothing suggests that service connection would be warranted until there is evidence of the disability.

For these reasons, the Board finds that an effective date of July 19, 2005, and not earlier, for service connection for neurologic involvement in the left lower extremity associated with lumbar spine disability is warrant.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.156(c)(1)(i), 3.156(c)(3).

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, although not shown in service, may be presumed to have incurred in or aggravated by service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.



PTSD 

The Veteran claims entitlement to service connection for PTSD.  He contends that he has PTSD related to his period of service, when he injured his back and led to his discharge from service.

Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the condition pursuant to 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) credible supporting evidence that the claimed in-service stressors actually occurred; and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors.  38 C.F.R. § 3.304(f). 

In this case, first and foremost, there is no competent evidence of a current diagnosis for PTSD.  Even though there is evidence that might corroborate the Veteran alleged in-service stressor, there is in fact no competent medical evidence that shows a current diagnosis of PTSD.  The record does not show that the Veteran has received mental health treatment for a diagnosis of PTSD at any point.  Moreover, the record contains the reports of the November 2010 and June 2012 VA psychiatric examinations, in which both VA examiners ruled out a diagnosis of PTSD.  The VA examiners found that the Veteran did not meet the criteria for a diagnosis of PTSD based on the DSM-IV criteria.  There is in fact no competent medical evidence of record that includes a diagnosis of PTSD.  Without a current medical diagnosis of PTSD (or any other psychiatric disorder), VA cannot award service connection. 

One of the requirements for service connection is competent evidence that a claimed disability currently exists.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Without a current medical diagnosis of PTSD, or of any other psychiatric disorder, VA cannot grant an award of service connection.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  There is no competent medical evidence on file that shows a current diagnosis for PTSD.  Service connection cannot be awarded without a current diagnosis of PTSD in accordance with the DSM-IV criteria.  

Based on the foregoing, the Board finds that the evidence of record does not support the award of service connection for PTSD.  There is no evidence of a current diagnosis of PTSD.  

Oropharyngeal Cancer

The Veteran seeks entitlement to service connection for oropharyngeal cancer.  He asserts that he first smoked cigarettes during his period of military, and he denies having a smoking habit prior to his enlistment.  The Veteran alleges that damage from smoking ultimately led to a diagnosis of oropharyngeal cancer in 2009. 

The Veteran's service treatment records are silent for any complaints or treatment related to oropharyngeal cancer or mouth or throat-related disorders.

The Veteran's VA treatment records show that in 2009 the Veteran was diagnosed with oropharyngeal cancer, and he underwent radiation and chemotherapy.  

The record also contains a January 2010 medical statement from A.M.F., M.D., in which she noted that the Veteran never smoked until he entered the military, and she further noted that the correlation between smoking and cancer anywhere in the gastrointestinal tract is well documented.  

 Federal law provides that notwithstanding any other provision of the law, a veteran's disability shall not be considered to have resulted from personal injury suffered or disease contracted in the line of duty in active military, naval, or air service for the purposes of Title 38 on the basis that it resulted from injury or disease attributable to the use of tobacco products by the veteran during the veteran's service.  38 U.S.C.A. § 1103.

For claims based on the effects of tobacco products received by VA after June 9, 1998, a disability or death will not be considered service connected on the basis that it resulted from injury or disease attributable to the veteran's use of tobacco products during service.  For the purpose of this section, the term "tobacco products" means cigars, cigarettes, smokeless tobacco, pipe tobacco, and roll-your-own tobacco.  These provisions do not prohibit service connection if: (1) The disability or death resulted from a disease or injury that is otherwise shown to have been incurred or aggravated during service.  For purposes of this section, "otherwise shown" means that the disability or death can be service connected on some basis other than the veteran's use of tobacco products during service, or that the disability became manifest or death occurred during service; or (2) The disability or death resulted from a disease or injury that appeared to the required degree of disability within any applicable presumptive period under 38 C.F.R. §§ 3.307, 3.309, 3.313, or 3.316; or (3) Secondary service connection is established for ischemic heart disease or other cardiovascular disease under 38 C.F.R. § 3.310(b).  38 C.F.R. § 3.300.

 Pursuant to 38 U.S.C.A. § 1103, the claim of entitlement to service connection for oropharyngeal cancer must be denied.  There is no evidence that the Veteran's oropharyngeal cancer manifested during service, nor has the Veteran asserted that it manifested during service or that it was caused by any event or injury in service other than tobacco use.  The Veteran's only contention is that oropharyngeal cancer was caused by smoking, and that he began smoking during his period of service.

VA may only pay compensation benefits as authorized by law and implementing regulations.  Pertinent here is the decision by Congress with the agreement of the President, that for claims received by VA after June 9, 1998, service connection will not be granted on the basis that it is attributable to a veteran's use of tobacco products.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  In this case, the claim for service connection for oropharyngeal cancer was received in August 2009, which is well after the cut-off date for such claims.  Further, there is absolutely no evidence of record that the Veteran's oropharyngeal cancer is otherwise shown to have been incurred or aggravated during service, nor has the Veteran ever contended that it did so. 38 C.F.R. §§ 3.303, 3.307, and 3.309. 

As service connection may not be granted on the basis of the Veteran's use of tobacco, and as there is no competent evidence indicating that oropharyngeal cancer can be otherwise shown to be related to any event of injury during service, the claim must be denied. 

In arriving at the decision to deny the claim, the Board has again considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).


ORDER

An effective date of October 5, 1976, for the award of service connection for lumbar spine disability is granted. 

An effective date of July 19, 2005, but no earlier, for the award of service connection for neurologic involvement in the left lower extremity associated with lumbar spine disability is granted. 

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for oropharyngeal cancer is denied. 


REMAND

The Veteran seeks entitlement to service connection for hypertension and psychiatric disorder, other than PTSD, entitlement to initial increased evaluations for lumbar spine disability and associated neurologic involvement in the left lower extremity, and entitlement to TDIU.  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of these claims. 


Service Connection Claims 

As noted above, the Veteran's attorney has submitted additional medical articles on the association between chronic pain and hypertension and the associated between chronic pain and mental health symptoms.  The additional evidence was not considered by the VA examiners who conducted the November 2010 hypertension examination or the June 2012 VA mental health examination.  Although the June 2012 VA mental health examiner concluded that the Veteran's current mental health disorders were not caused or aggravated by pain associated with his lumbar spine disability, the Board finds that an addendum medical statement is needed from the June 2012 VA examiner after consideration of the additional medical article.  

Moreover, the Veteran's assertion that his hypertension is secondary to pain associated with his service-connected lumbar spine disability has not been address before.  A supplemental VA medical opinion should be sought on whether the Veteran's hypertension is proximately caused or aggravated by his service-connected lumbar spine disability.  

Increased Rating Claims.  

The Veteran was last afforded with a VA spine examination in May 2011 to evaluate the severity of his disabilities.  However, upon review of the 2011 examination report, the Board finds that it does not contain adequate information for adjudication of the Veteran's claims.  Although the examination report contains the findings from range of motion testing, the VA examiner concluded that "I do not find conclusive evidence of limitation of motion or strength.  It would be conjecture to make statement on his stamina or lifting ability." The VA examiner supported his medical conclusion by stating that the Veteran provided a "sketchy history" and the exam was inconsistent with his behavior coming and going from the examination room.  The VA examiner, however, failed to provide an opinion on what degree of limitation of motion the Veteran likely suffered from his lumbar spine disability.  Also, the May 2011 VA examination report does not contain sufficient information regarding whether the Veteran has any associated neurologic problems, including in his left lower extremity, to his lumbar spine disability.  On remand, the Veteran should be afforded with a new VA spine and neurologic examination to evaluate the severity of his disabilities.  

The matter of entitlement to TDIU is inextricably intertwined with the increased rating claim; the Board finds that the claim for a TDIU rating must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran of the elements of a claim for entitlement to service connection for hypertension on a secondary basis under 38 C.F.R. § 3.310.  

2.  Arrange for an addendum opinion to be provided by the VA examiner for conducted the June 2012 VA psychiatric examination, if available.  Provide the claims folder, and access to Virtual VA, as needed.  Following record review, including the additional medical articles on association between mental health problems and chronic pain, provide an addendum medical statement on whether the Veteran's diagnosed psychiatric disorder(s) is proximately caused or worsened by chronic pain associated with service-connected lumbar spine disability, to include related medication usage.  Any opinion provided should be supported by rationale.  If that examiner is unavailable, or additional examination is needed to obtain a response, such examination should be scheduled.

3.  Arrange for the Veteran's claims folder to be reviewed by the appropriate specialists in order to provide a supplement VA medical opinion report on the nature and etiology of the Veteran's hypertension, to include as secondary to chronic pain associated with his service-connected lumbar spine disability.  Any opinion provided should be supported by rationale.  If that examiner determines that an additional examination is needed to obtain a response, such examination should be scheduled.  The findings from any examination should be recorded in the examination report. 

4.  Schedule the Veteran for VA orthopedic and neurologic examinations with the appropriate examiner(s) to determine the current severity of his service-connected lumbar spine disability and associated neurologic involvement in his left lower extremity.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Indications of exaggeration (if any) should be noted in the record.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

Complete range of motion studies should be conducted, to include motion on extension and rotation of the lumbar spine, with notation of the point at which pain on motion objectively appears to begin.  Again, if the examiner suspects the Veteran of exaggeration during clinical examination, the examiner should so state and provide an opinion as to the Veteran's likely range of motion. 

The examiner should obtain a history regarding weakened movement, including movement against varying resistance, excess fatigability with use, incoordination, painful motion and pain with use, and determine whether the low back objectively exhibits pain with use, weakened movement, excess fatigability or incoordination, or whether the Veteran's complaints are due to exaggeration.  Such determinations should, if feasible, be expressed in terms of degrees of additional range of motion loss due to any pain with use, weakened movement, excess fatigability or incoordination.  The examiner should also express an opinion as to the medical probability that there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.  If this is not feasible, this should be so stated. 

The examiner should also report all neurologic impairment resulting from the service-connected lumbar spine disability. If any neurologic impairment is found, the examiner should identify the nerve impaired and indicate whether there is complete or partial paralysis, neuralgia, or neuritis; and whether any partial paralysis, neuritis or neuralgia is mild, moderate, moderately severe, or severe. 

Finally, the examiner should discuss the impact, if any, the disability has on the Veteran's ability to obtain and maintain gainful employment and activities of daily living. If the examiner does not find that the service-connected disabilities preclude gainful employment, the examiner is requested to discuss the types of employment the Veteran would be able to obtain and maintain. 

The examiner must provide a rationale for each of the opinions that take into account the Veteran's reports of his history and his current symptoms. If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.

5.  The RO/AMC must then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


